 Case 3:20-cv-00787-GCS Document 14 Filed 12/10/20 Page 1 of 5 Page ID #31




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


 JOLLY JAY MITCHELL,                           )
                                               )
               Plaintiff,                      )
                                               )
 vs.                                           )          Cause No. 3:20-cv-00787-GCS
                                               )
                                               )
 LT. HUNDLEY,                                  )
                                               )
              Defendants.                      )
                                               )
                                               )

                              MEMORANDUM & ORDER

SISON, Magistrate Judge:

       Plaintiff Jolly Jay Mitchell, an inmate of the Illinois Department of Corrections

(“IDOC”) who is currently incarcerated at Dixon Correctional Center, brings this action

pursuant to 42 U.S.C. § 1983 for deprivations of his constitutional rights while he was at

Lawrence Correctional Center. In his Complaint (Doc. 1), Plaintiff alleges Lt. Hundley

used excessive force and sexually assaulted him in violation of the Eighth Amendment.

Plaintiff seeks monetary damages.

       This case is now before the Court for preliminary review of the Complaint

pursuant to 28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen

prisoner complaints to filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any

portion of a complaint that is legally frivolous, malicious, fails to state a claim upon which

relief may be granted, or asks for money damages from a defendant who by law is

immune from such relief must be dismissed. See 28 U.S.C. § 1915A(b).

                                         Page 1 of 5
    Case 3:20-cv-00787-GCS Document 14 Filed 12/10/20 Page 2 of 5 Page ID #32




                                             THE COMPLAINT

        On December 12, 2018, Lt. Derek Hundley assaulted Plaintiff by placing his left

thumb up Plaintiff’s rectum and hitting him in the face three times while Plaintiff was

shackled. (Doc. 1, p. 6).

                                                DISCUSSION

        Based on the allegations in the Complaint, the Court finds it convenient to divide

the pro se action into the following two counts:

        Count 1:          Eighth Amendment excessive force claim against Lt. Derek
                          Hundley for the assault on December 12, 2018.

        Count 2:          Eighth Amendment cruel and unusual punishment claim against Lt.
                          Derek Hundley for the sexual assault on December 12, 2018.

The parties and the Court will use these designations in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court. Any other claim that is

mentioned in the Complaint but not addressed in this Order should be considered

dismissed without prejudice as inadequately pled under the Twombly pleading

standard.1

        At this stage, the Court finds that Plaintiff alleges sufficient facts to state a viable

excessive force claim. See DeWalt v. Carter, 224 F.3d 607, 619 (7th Cir. 2000), abrogated on

other grounds by, Savory v. Cannon, 947 F.3d 409 (7th Cir. 2020). He also states a viable

cruel and unusual punishment claim for the alleged sexual assault. See Washington v.




1       See e.g. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (noting that an action fails to state a
claim upon which relief can be granted if it does not plead “enough facts to state a claim to relief that is
plausible on its face”).

                                                 Page 2 of 5
 Case 3:20-cv-00787-GCS Document 14 Filed 12/10/20 Page 3 of 5 Page ID #33




Hively, 695 F.3d 641, 643 (7th Cir. 2012) (citations omitted). See also Beal v. Foster, 803 F.3d

356, 358 (7th Cir. 2015)(noting that verbal harassment, coupled with other instances of

sexual harassment stated an Eighth Amendment claim); Schwenk v. Hartford, 204 F.3d

1187, 1197 (9th Cir. 2000)(stating that “[a] sexual assault on an inmate by a guard . . . is

deeply offensive to human dignity”).

                                       PENDING MOTIONS

       As to his motion for counsel (Doc. 12), Plaintiff indicates that he does not read or

write well and needs help with his Complaint. But he fails to indicate whether he has

tried to obtain counsel on his own. See Pruitt v. Mote, 503 F.3d 647, 654-655 (7th Cir. 2007).

Accordingly, his request for counsel is DENIED. Should Plaintiff choose to move for

recruitment of counsel at a later date, the Court directs Plaintiff to (1) contact at least three

attorneys regarding representation in this case prior to filing another motion, (2) include

in the motion the name and addresses of at least three attorneys he has contacted, and (3)

if available, attach the letters from the attorneys who declined representation. Plaintiff

should also include in his motion a specific statement as to why he believes recruitment

of counsel is necessary in his case.

                                         DISPOSITION

       For the reasons stated above, Counts 1 and 2 shall proceed against Lt. Hundley.

       The Clerk of Court shall prepare for Defendant Lt. Derek Hundley: (1) Form 5

(Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6

(Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of

the Complaint, and this Memorandum and Order to the defendant’s place of

                                          Page 3 of 5
 Case 3:20-cv-00787-GCS Document 14 Filed 12/10/20 Page 4 of 5 Page ID #34




employment as identified by Plaintiff. If defendant fails to sign and return the Waiver of

Service of Summons (Form 6) to the Clerk within 30 days from the date the forms were

sent, the Clerk shall take appropriate steps to effect formal service on the defendant, and

the Court will require the defendant to pay the full costs of formal service, to the extent

authorized by the Federal Rules of Civil Procedure.

       If defendant can no longer be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with the defendant’s current work address, or, if not

known, defendant’s last-known address. This information shall be used only for sending

the forms as directed above or for formally effecting service. Any documentation of the

address shall be retained only by the Clerk. Address information shall not be maintained

in the court file or disclosed by the Clerk.

       Defendant is ORDERED to file an appropriate responsive pleading to the

Complaint in a timely manner and shall not waive filing a reply pursuant to 42 U.S.C.

Section 1997e(g). Pursuant to Administrative Order No. 244, Defendant need only

respond to the issues stated in this Merit Review Order.

       If judgment is rendered against Plaintiff, and the judgment includes the payment

of costs under Section 1915, Plaintiff will be required to pay the full amount of the costs,

regardless of whether his application to proceed in forma pauperis is granted. See 28 U.S.C.

§ 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the

Clerk of Court and each opposing party informed of any change in his address; the Court

will not independently investigate his whereabouts. This shall be done in writing and not

                                         Page 4 of 5
 Case 3:20-cv-00787-GCS Document 14 Filed 12/10/20 Page 5 of 5 Page ID #35




later than 7 days after a transfer or other change in address occurs. Failure to comply with

this order will cause a delay in the transmission of court documents and may result in

dismissal of this action for want of prosecution. See FED. R. CIV. PROC. 41(b).


       IT IS SO ORDERED.                                              Digitally signed
                                                                      by Judge Sison 2
       DATED: December 10, 2020.                                      Date: 2020.12.10
                                                                      13:51:32 -06'00'
                                                 __________________________________
                                                 GILBERT C. SISON
                                                 United States Magistrate Judge




                                   NOTICE TO PLAINTIFF

        The Court will take the necessary steps to notify the appropriate defendant of your
lawsuit and serve him with a copy of your complaint. After service has been achieved,
the defendant will enter his appearance and file an Answer to your Complaint. It will
likely take at least 60 days from the date of this Order to receive the defendant’s Answer,
but it is entirely possible that it will take 90 days or more. When defendant has filed his
Answer, the Court will enter a Scheduling Order containing important information on
deadlines, discovery, and procedures. Plaintiff is advised to wait until counsel has
appeared for the defendant before filing any motions, so as to give the defendant notice
and an opportunity to respond to those motions. Motions filed before defendant’s
counsel has filed an appearance will generally be denied as premature. Plaintiff need not
submit any evidence to the Court at this time, unless specifically directed to do so.




                                        Page 5 of 5
